Name: Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material
 Type: Directive
 Subject Matter: forestry;  marketing;  agricultural activity
 Date Published: 2000-01-15

 Avis juridique important|31999L0105Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material Official Journal L 011 , 15/01/2000 P. 0017 - 0040COUNCIL DIRECTIVE 1999/105/ECof 22 December 1999on the marketing of forest reproductive materialTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the Proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),Whereas:(1) Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material(4) and Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community(5) have been substantially amended several times; since further substantial amendments are to be made, the Directives should be combined and recast in the interests of clarity;(2) Forests cover a large area of the Community and fulfil a multifunctional role based on their social, economic, environmental, ecological and cultural functions; there is a need for specific approaches and actions for the different types of forests, recognising the wide range of natural, social, economic and cultural conditions of the forests in the Community; both the restocking of these forests and new afforestation require a sustainable forest management in relation to the Forestry Strategy for the European Union as set out in the Council Resolution of 15 December 1998(6);(3) Forest reproductive material of tree species and artificial hybrids which are important for forestry purposes should be genetically suited to the various site conditions and of high quality; the conservation and enhancement of biodiversity of the forests including the genetic diversity of the trees is essential to sustainable forest management;(4) So far as they relate to plant health, harmonised conditions must be consistent with Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products and against their spread in the Community(7);(5) Research on forestry has shown that, if forests are to be of increased value including the aspects of stability, adaptation, resistance, productivity and diversity, it is necessary to use reproductive material which is genetically and phenotypically suited to the site and of high quality; forestry seeds should meet, where appropriate, certain external quality standards;(6) In the context of the consolidation of the internal market, it is necessary to remove any actual or potential barriers to trade which may hinder the free movement of forest reproductive material within the Community; it is in the interests of all the Member States that Community rules imposing the highest possible standards should be established;(7) Community rules should refer to the phenotypic and genetic characteristics of seeds and plants and to the external quality of forest reproductive material;(8) Such rules should apply to marketing both in other Member States and on domestic markets;(9) Such rules should take account of practical needs and should apply only to those species and artificial hybrids which are important for forestry purposes in all or part of the Community;(10) In some Member States the use of forest reproductive material of the category "source-identified", which was not approved for marketing by Directive 66/404/EEC, is traditional, compatible with the climate and indispensable for forestry purposes and it is therefore appropriate to approve for marketing such material in Member States wishing to do so; however it is inappropriate to impose the marketing to the end-user of such material in all Member States;(11) Certain regions of the Community, such as the Alpine, Mediterranean or Nordic regions, have specific climatic conditions or vulnerable site conditions which justify particular requirements for the external quality of forest reproductive material of certain species;(12) According to the General Declaration of the Third Ministerial Conference on the Protection of Forest in Europe in Lisbon, for reforestation and afforestation, origins of native species and local provenances that are well adapted to site conditions should be preferred;(13) Reproductive material intended for export or re-export to third countries should not be covered by the measures set out in this Directive;(14) As regards Community reproductive material, approval of basic material and, consequently, demarcations of regions of provenance are fundamental to selection; the Member States should apply uniform rules imposing the highest possible standards for the approval of basic material; only reproductive material derived from such material should be placed on the market;(15) Genetically modified forest reproductive material should not be placed on the market unless it is safe for human health and the environment;(16) An environmental risk assessment should be carried out on forest reproductive material consisting of genetically modified organisms; the Commission should then submit to the Council a proposal for a Regulation ensuring that the procedures for such environmental risk assessment and other relevant elements, including the authorisation procedure, are equivalent to those laid down in Council Directive 90/220/EEC of 23 April 1990 on the deliberate release into the environment of genetically modified organisms(8); until such a Regulation enters into force, Directive 90/220/EEC should apply;(17) Reproductive material satisfying the requirements of this Directive should be subject to no marketing restrictions other than those provided for in this Directive;(18) Member States should, however, be authorised to provide that only such parts of plants and planting stock as conform to the standards laid down should be placed on the market in their territories;(19) Member States should be permitted to impose additional or more stringent requirements for the approval of basic material produced in their own territory;(20) The Member States should establish lists of regions of provenance specifying, where known, the origin of basic material; Member States should draw up maps showing the demarcations of the regions of provenance;(21) Member States should draw up national registers of the basic material approved on their territory; a summary of the national register in the form of a national list should also be drawn up by each Member State;(22) On the basis of such a national list, the Commission should ensure a Community publication;(23) After harvesting, a master certificate should be issued by the official bodies for all reproductive material derived from approved basic material;(24) It is necessary to ensure that, in addition to possessing the required phenotypic or genetic quality, reproductive material which is intended for marketing or which is placed on the market is properly identified from collection to delivery to the end user;(25) Moreover, separate Community quality standards for stem cuttings and where appropriate for sets of poplar should be introduced;(26) Seed should be marketed only if it conforms to certain quality standards and is contained in sealed packages;(27) In order to ensure that requirements as to the phenotypic or genetic quality, proper identification and external quality standards are satisfied at the time of marketing, the Member States must make provision for appropriate control arrangements;(28) Reproductive material satisfying those requirements must be subject only to such marketing restrictions as are provided for in Community rules; Member States should in certain circumstances be allowed to prohibit the marketing to the end user of forest reproductive material which is unsuitable for use in their territory;(29) During periods in which there are temporary difficulties in obtaining supplies of certain species of reproductive material complying with the principles of this Directive, reproductive material satisfying less stringent requirements should, subject to certain conditions, be temporarily approved;(30) Forest reproductive material coming from third countries should not be marketed within the Community unless it affords, as regards the approval of its basic material and the measures taken for its production, the same assurances as Community forest reproductive material; a master certificate or an official certificate issued by the country of origin as well as records which shall contain details of all consignments to be exported should accompany imported forest reproductive material when it is placed on the market within the Community;(31) Under certain conditions, a Member State should be released wholly or partially from the provisions of this Directive in respect of certain tree species;(32) It is desirable to organise temporary experiments for the purpose of seeking improved alternatives to certain provisions set out in this Directive;(33) Community control measures should be introduced to ensure uniform application in all Member States of the requirements and conditions laid down in this Directive;(34) Basically technical adjustments to the Annexes should be facilitated by an expeditious procedure;(35) The measures necessary for the implementation of this instrument should be adopted in accordance with Council Decision 1999/468/EC laying down the procedures for the exercise of implementing powers conferred on the Commission(9);(36) In the 1994 Treaty of Accession the Republic of Finland and the Kingdom of Sweden were granted a transitional period until 31 December 1999 for applying the Directive 66/404/EEC and the Republic of Finland also for applying Directive 71/161/EEC; this transitional period should be extended in order to allow the above mentioned countries to maintain their national schemes until the implementation date of this Directive at the latest,HAS ADOPTED THIS DIRECTIVE:Article 1This Directive shall apply to the production with a view to marketing and to the marketing of forest reproductive material within the Community.Article 2For the purposes of this Directive the following definitions and/or classifications shall apply:(a) Forest reproductive material:reproductive material of those tree species and artificial hybrids thereof which are important for forestry purposes in all or part of the Community and in particular those which are listed in Annex I;(b) Reproductive material means any of the following:(i) Seed unit:cones, infructescenses, fruits and seeds intended for the production of planting stock;(ii) parts of plants:stem cuttings, leaf cuttings and root cuttings, explants or embryos for micropropagation, buds, layers, roots, scions, sets and any parts of a plant intended for the production of planting stock;(iii) planting stock:plants raised from seed units, from parts of plants, or from plants from natural regeneration;(c) Basic material means any of the following:(i) Seed Source:Trees within an area from which seed is collected;(ii) Stand:A delineated population of trees possessing sufficient uniformity in composition;(iii) Seed Orchard:A plantation of selected clones or families which is isolated or managed so as to avoid or reduce pollination from outside sources, and managed to produce frequent, abundant and easily harvested crops of seed;(iv) Parents of Family:Trees used to obtain progeny by controlled or open pollination of one identified parent used as a female, with the pollen of one parent (full-sibling) or a number of identified or unidentified parents (half sibling);(v) Clone:Group of individuals (ramets) derived originally from a single individual (ortet) by vegetative propagation, for example by cuttings, micropropagation, grafts, layers or divisions;(vi) Clonal Mixture:A mixture of identified clones in defined proportions.(d) Autochthonous and indigenous means either of the following:(i) Autochthonous stand or seed source:An autochthonous stand or seed source is one which normally has been continuously regenerated by natural regeneration. The stand or seed source may be regenerated artificially from reproductive material collected in the same stand or seed source or autochthonous stands or seed sources within the close proximity;(ii) Indigenous stand or seed source:An indigenous stand or seed source is an autochthonous stand or seed source or is a stand or seed source raised artificially from seed, the origin of which is situated in the same region of provenance.(e) Origin:For an autochthonous stand or seed source, the origin is the place in which the trees are growing. For a non-autochthonous stand or seed source, the origin is the place from which the seed or plants were originally introduced. The origin of a stand or seed source may be unknown.(f) Provenance:The place in which any stand of trees is growing.(g) Region of Provenance:For a species or sub-species, the region of provenance is the area or group of areas subject to sufficiently uniform ecological conditions in which stands or seed sources showing similar phenotypic or genetic characters are found, taking into account altitudinal boundaries where appropriate.(h) Production:Production includes all stages in the generation of the seed unit, the conversion from seed unit to seed and the raising of planting stock from seed and parts of plants.(i) Marketing:Display with a view to sale, offering for sale, sale or delivery to another person including delivery under a service contract.(j) Supplier:Any natural or legal person engaged professionally in marketing or importing of forest reproductive material.(k) Official body:(i) an authority, established or designated by the Member State under the supervision of the national government and responsible for questions concerning the control of marketing and/or the quality of forest reproductive material;(ii) any State authority established:- either at national level, or- at regional level, under the supervision of national authorities, within the limits set by the constitution of the Member State concerned.The bodies referred to above may, in accordance with their national legislation, delegate the tasks provided for in this Directive to be accomplished under their authority and supervision to any legal person, whether governed by public or by private law, which, under its officially approved constitution, is charged exclusively with specific public functions, provided that such person, and its members, has no personal interest in the outcome of the measures it takes.Moreover, in accordance with the procedure referred to in Article 26(2), other legal persons established on behalf of the body referred to in point (i) and acting under the authority and supervision of such body may be approved, provided that such person has no personal interest in the outcome of the measures it takes.Member States shall notify the Commission of their responsible official bodies. The Commission shall forward that information to the other Member States.(l) Forest reproductive material is divided into the following categories:(i) "Source-identified"Reproductive material derived from basic material which may be either a seed source or stand located within a single region of provenance and which meets the requirements set out in Annex II;(ii) "Selected"Reproductive material derived from basic material which shall be a stand located within a single region of provenance, which has been phenotypically selected at the population level and which meets the requirements set out in Annex III;(iii) "Qualified"Reproductive material derived from basic material which shall be seed orchards, parents of families, clones or clonal mixtures, the components of which have been phenotypically selected at the individual level, and which meets the requirements set out in Annex IV. Testing need not necessarily have been undertaken or completed;(iv) "Tested"Reproductive material derived from basic material which shall consist of stands, seed orchards, parents of families, clones or clonal mixtures. The superiority of the reproductive material must have been demonstrated by comparative testing or an estimate of the superiority of the reproductive material calculated from the genetic evaluation of the components of the basic material. The material shall meet the requirements set out in Annex V.Article 31. The list of species and artificial hybrids in Annex I may be amended in accordance with the procedure referred to in Article 26(3).2. Insofar as certain species and artificial hybrids are not subject to the measures contained in this Directive, Member States may take such measures, or less stringent measures, in respect of their own territory.3. The measures contained in this Directive shall not apply to forest reproductive material in the form of planting stock or parts of plants, which is shown to be intended for purposes other than forestry.In such cases, the material shall be accompanied by a label or other document required by other Community or national provisions which are applicable to such material for the intended purpose. In the absence of any such provisions, where a supplier handles both material intended for forestry purposes and material which is shown to be intended for purposes other than forestry, the latter shall be accompanied by a label or other document bearing the following statement: "Not for forestry purposes".4. The measures contained in this Directive shall not apply to forest reproductive material which is shown to be intended for export or re-export to third countries.Article 41. Member States shall provide that only approved basic material is used for the production of forest reproductive material which is to be marketed.2. Basic material may only be approved by:(a) the official bodies if it meets the requirements set out in Annexes II, III, IV or V hereto, as appropriate;(b) reference to a unit known as "the unit of approval". Each unit of approval shall be identified by a unique register reference.3. Member States shall provide that:(a) approval shall be withdrawn if the requirements of this Directive are no longer met;(b) after approval, the basic material for the production of reproductive material under the selected, qualified and tested categories shall be re-inspected at regular intervals.4. In the interest of conserving plant genetic resources used in forestry as specified in specific conditions which shall be established in accordance with the procedure laid down in Article 26(3) to take account of developments in relation to the conservation in situ and the sustainable use of plant genetic resources through growing and marketing of forestry reproductive material of origin which are naturally adapted to the local and regional conditions and threatened by genetic erosion, the Member States may depart from the requirements as laid down in paragraph 2 and Annexes II, III, IV and V insofar as specific conditions are established in accordance with the procedure referred to in Article 26(3).5. Member States may approve, for a maximum period of ten years, in all or part of their territory, basic material for the production of tested reproductive material where, from the provisional results of the genetic evaluation or comparative tests referred to in Annex V, it can be assumed that the basic material will, when tests have been completed, satisfy the requirements for approval under this Directive.Article 51. If the basic material referred to in Article 4(1) consists of a genetically modified organism within the meaning of points 1 and 2 of Article 2 of Directive 90/220/EEC, such material shall only be accepted if it is safe for human health and the environment.2. In the case of genetically modified basic material referred to in paragraph 1:(a) an environmental risk assessment equivalent to that laid down in Directive 90/220/EEC shall be carried out;(b) the procedures ensuring that the environmental risk assessment and other relevant elements are equivalent to those laid down in Directive 90/220/EEC shall be introduced on a proposal from the Commission, in a Regulation of the European Parliament and of the Council based on the appropriate legal basis in the Treaty. Until such Regulation enters into force, genetically modified basic material shall only be accepted for inclusion in the National Register under Article 10 of this Directive after having been authorised in accordance with Directive 90/220/EEC;(c) Articles 11 to 18 of Directive 90/220/EEC shall no longer apply to genetically modified basic material authorised in conformity with the Regulation referred to in subparagraph (b);(d) the technical and scientific details of the implementation of the environmental risk assessment shall be adopted in accordance with the procedure referred to in Article 26(3).Article 61. Member States shall provide for forest reproductive material derived from approved basic material in the manner set out in points (a) to (d):(a) Material of the species listed in Annex I shall not be marketed unless it is of the categories "source-identified", "selected", "qualified" or "tested" and meets the requirements of Annexes II, III, IV and V respectively,(b) Material of the artificial hybrids listed in Annex I shall not be marketed unless it is of the "selected", "qualified" or "tested" categories and meets the requirements of Annexes III, IV and V respectively,(c) Material of the species and artificial hybrids listed in Annex I which are vegetatively reproduced shall not be marketed unless it is of the "selected", "qualified" or "tested" categories and meets the requirements of Annexes III, IV and V respectively. In the case of reproductive material of the "selected" category, it may only be marketed if it has been mass propagated from seeds,(d) Material of the species and artificial hybrids listed in Annex I, which consists wholly or partly of genetically modified organisms, shall not be marketed unless it is of the "tested" category and meets the requirements of Annex V.2. The categories under which reproductive material from the different types of basic material may be marketed are as set out in the table in Annex VI.3. Forest reproductive material of the species and artificial hybrids listed in Annex I shall not be marketed unless it meets the relevant requirements in Annex VII.Parts of plants and planting stock may not be marketed unless they meet the requirements of prevailing international standards, once those standards are approved in accordance with the procedure referred to in Article 26(3).4. Member States shall provide that suppliers of forest reproductive material are officially registered. The responsible official body may deem suppliers, who are already registered under Directive 77/93/EEC, to be registered for the purposes of this Directive. Such suppliers shall nonetheless comply with the requirements of this Directive.5. Notwithstanding the provisions of paragraph 1, Member States may authorise suppliers on their own territory to place on the market appropriate quantities of:(a) forest reproductive material for tests, scientific purposes, selection work or genetic conservation purposes; and(b) seed units which are clearly shown not to be intended for forestry purposes.6. The conditions under which Member States may grant the authorisations referred to in paragraph 5 may be determined in accordance with the procedure referred to in Article 26(3).7. Without prejudice to paragraph 1 and in the case of reproductive material derived from basic material which does not meet all the requirements of the appropriate category mentioned in paragraph 1, Member States may authorise the marketing of such material subject to conditions to be drawn up in accordance with the procedure referred to in Article 26(3).8. Specific provisions may be established in accordance with the procedure referred to in Article 26(3) to take account of developments under which forest reproductive material suitable for organic production may be marketed.Article 7Member States may, as regards the conditions laid down in Annexes II to V and VII, impose additional or more stringent requirements for the approval of basic material and production of reproductive material in their own territory.Article 8Member States may, in their territories, restrict the approval of basic material intended for the production of forest reproductive material of the category "source-identified".Article 91. In the case of basic material intended for the production of reproductive material of the "source-identified" and "selected" categories, the Member States shall, for the relevant species, demarcate the regions of provenance.2. Member States shall draw up and publish maps showing the demarcations of the regions of provenance. The maps shall be sent to the Commission and other Member States.Article 101. Each Member State shall draw up a national register of the basic material of the various species approved on its territory. Full details of each unit of approval shall be recorded, together with its unique register reference, in the national register.2. A summary of the national register in the form of a national list shall be drawn up by each Member State and shall be available on request to the Commission and the other Member States. The national list shall be presented in a common form for each unit of approval. For the categories "source-identified" and "selected", a summarisation of basic material based on regions of provenance is permitted. The following details shall be provided:(a) botanical name;(b) category;(c) purpose;(d) type of basic material;(e) register reference or, where appropriate, summary thereof, or identity code for region of provenance;(f) location: a short name, if appropriate, and any one of the following sets of particulars:(i) for the "source-identified" category, region of provenance and the latitudinal and longitudinal range,(ii) for the "selected" category, region of provenance and the geographical position defined by latitude and longitude or the latitudinal and longitudinal range,(iii) for the "qualified" category, the exact geographical position(s) where the basic material is maintained,(iv) for the "tested" category, the exact geographical position(s) where the basic material is maintained;(g) altitude or altitudinal range;(h) area: the size of a seed source(s), stand(s) or seed orchard(s);(i) origin: it shall be stated whether the basic material is autochthonous/indigenous, non-autochthonous/non-indigenous or if the origin is unknown. For non-autochthonous/nonindigenous basic material, the origin shall be stated if known;(j) in the case of material of the "tested" category, whether it is genetically modified.3. The form in which such national lists shall be drawn up may be determined in accordance with the procedure referred to in Article 26(2).Article 111. On the basis of the national list provided by each Member State, the Commission may publish a list entitled "Community List of Approved Basic Material for the Production of Forest Reproductive Material".2. The Community list shall reflect the details given in the national lists referred to in Article 10(2) and show the area of utilisation and any authorisations or restrictions under Articles 8, 17 or 20.Article 121. After harvesting, a master certificate showing the unique register reference shall be issued by the official bodies for all reproductive material derived from approved basic material, giving the relevant information set out in Annex VIII.2. Where a Member State provides for subsequent vegetative propagation in accordance with Article 13(2), a new master certificate shall be issued.3. Where mixing takes place in accordance with subparagraphs (a), (b), (c) or (e) of Article 13(3), Member States shall ensure that the register references of the components of the mixtures are identifiable, and a new master certificate or other document identifying the mixture shall be issued.Article 131. Reproductive material shall, during all stages of production, be kept separated by reference to individual units of approval. Each lot of reproductive material shall be identified by the following:(a) master certificate code and number;(b) botanical name;(c) category;(d) purpose;(e) type of basic material;(f) register reference or identity code for region of provenance;(g) region of provenance - for reproductive material of the "source-identified" and "selected" categories or other reproductive material if appropriate;(h) if appropriate, whether the origin of the material is autochthonous or indigenous, non-autochthonous or non-indigenous, or unknown;(i) in the case of seed units, the year of ripening;(j) age and type of planting stock of seedlings or cuttings, whether undercuts, transplants or containerised;(k) whether it is genetically modified.2. Without prejudice to the provisions of paragraph 1 of this Article and of Article 6(1), point (c), Member States may provide for subsequent vegetative propagation of a single unit of approval in the "selected", "qualified" and "tested" categories. In such cases the material shall be kept separate and identified as such.3. Without prejudice to the provisions of paragraph 1, Member States may provide:(a) within a single region of provenance, for mixing of reproductive material derived from two or more units of approval within the "source-identified" category or within the "selected" category;(b) when mixing of reproductive material within a single region of provenance, from seed sources and stands in the "source-identified" category takes place, that the new combined lot will be certified as "reproductive material derived from a seed source";(c) when mixing of reproductive material derived from non-autochthonous or non-indigenous basic material with that from basic material of unknown origin takes place, that the new combined lot will be certified as being "of unknown origin";(d) when mixing takes place in accordance with subparagraphs (a), (b) or (c) that the identity code for the region of provenance may be substituted for the register reference as in paragraph 1(f);(e) for mixing of reproductive material derived from a single unit of approval from different years of ripening;(f) when mixing takes place in accordance with subparagraph (e) that the actual years of ripening and proportion of material from each year shall be recorded.Article 141. Reproductive material may be marketed only in lots which comply with Article 13 and are accompanied by a label or other document from the supplier ("the supplier's label or document") giving, in addition to the information required under Article 13, the following information:(a) master certificate number(s) issued under Article 12 or reference to the other document available according to Article 12(3);(b) name of supplier;(c) quantity supplied;(d) in the case of reproductive material of the "tested" category whose basic material is approved under Article 4(5), the words "provisionally approved";(e) whether the material has been vegetatively propagated.2. In the case of seeds, the supplier's label or document referred to in paragraph 1 shall also include the following additional information, assessed, as far as possible, by internationally accepted techniques:(a) purity: the percentage by weight of pure seed, other seed and inert matter of the product marketed as a seed lot;(b) the germination percentage of the pure seed, or, where germination percentage is impossible or impractical to assess, the viability percentage assessed by reference to a specified method;(c) the weight of 1000 pure seeds;(d) the number of germinable seeds per kilogram of product marketed as seed, or, where the number of germinable seeds is impossible or impractical to assess, the number of viable seeds per kilogram.3. In order to make seed of the current seasons crop rapidly available, notwithstanding the fact that the examination in respect of germination as laid down in paragraph 2(b) has not been concluded, Member States may authorise marketing as far as to the first buyer. The respect of the conditions as laid down in paragraph 2(b) and (d) shall be stated by the supplier as soon as possible.4. In the case of small quantities of seed, the requirements as laid down in paragraph 2(b) and (d) above do not apply. The quantities and conditions may be determined in accordance with the procedure referred to in Article 26(2).5. In the case of Populus spp., parts of plants shall only be marketed if the EC classification number according to point 2(b) of Annex VII, Part C is given on the supplier's label or document.6. If a coloured label or document is used in respect of any category of forest reproductive material, the colour of the supplier's label or document shall be yellow in the case of "source-identified" reproductive material, green in the case of "selected" reproductive material, pink in the case of "qualified" reproductive material and blue in the case of "tested" reproductive material.7. In the case of forest reproductive material derived from basic material which consists of a genetically modified organism, any label or document, official or otherwise, for the lot shall clearly indicate that fact.Article 15Seed units shall be marketed only in sealed packages. The sealing device shall be such as will become unserviceable when the package is opened.Article 161. The Member States shall, by an official control system set up or approved by them, ensure that reproductive material from individual units of approval or lots remains clearly identifiable through the entire process from collection to delivery to the end user. Official inspections of registered suppliers shall be carried out regularly.2. Member States shall ensure that the respective official bodies assist each other administratively in order to obtain appropriate information necessary to ensure the proper functioning of this Directive, particularly where forest reproductive material moves from one Member State to another.3. Suppliers shall provide official bodies with records, which shall contain details of all consignments detained and marketed.4. Detailed rules for the application of paragraph 2 shall be drawn up in accordance with the procedure referred to in Article 26(2) no later than 30 June 2002.5. Member States shall take all measures to ensure compliance with the provisions of this Directive by making suitable arrangements for forest reproductive material to be officially controlled during production with a view to marketing and marketing.6. Experts from the Commission may, in cooperation with the official bodies of the Member States, make on-the-spot checks so far as this is necessary to ensure uniform application of this Directive. They may in particular verify whether forest reproductive material is complying with the requirements of this Directive. A Member State in whose territory a check is being carried out shall give all necessary assistance to the experts in carrying out their duties. The Commission shall inform the Member States of the results of the investigation.Article 171. Member States shall ensure that reproductive material which is placed on the market in accordance with the provisions of this Directive shall not be subject to any marketing restrictions as regards its characteristics, examination and inspection requirements, labelling and sealing other than those laid down in this Directive.2. Upon its application, a Member State may be authorised, pursuant to the procedure referred to in Article 26(3), to prohibit the marketing to the end user with a view to seeding or planting in all or part of its territory of specified reproductive material.Such authorisation shall be granted only where there is reason to believe:(a) that the use of the said reproductive material would, on account of its phenotypic or genetic characteristics, have an adverse effect on forestry, environment, genetic resources or biodiversity in all or part of that Member State on the basis of- evidence relating to the region of provenance or the origin of the material or,- results of trials or scientific research carried out in appropriate locations, either within or outside the Community.(b) on the basis of known results of trials, scientific research, or the results obtained from forestry practice concerning survival and development of planting stock in relation to morphological and physiological characteristics that the use of the said reproductive material would, on account of its characteristics have an adverse effect on forestry, environment, genetic resources or biodiversity in all or part of that Member State.3. Detailed rules for the application of paragraph 2 shall be drawn up in accordance with the procedure referred to in Article 26(3).4. Without prejudice to paragraph 1, Member States which have implemented Article 8 in respect of the forest reproductive material of the category source identified may prohibit the marketing to the end user of such material.Article 181. In order to remove any temporary difficulties in the general supply to the end user of forest reproductive material satisfying the requirements of this Directive that occur in one or more Member States and cannot be overcome within the Community, the Commission shall, at the request of at least one Member State affected and in accordance with the procedure referred to in Article 26(2), authorise one or more Member States to approve for marketing, for a period to be set by the Commission, forest reproductive material of one or more species which satisfies less stringent requirements.Where such action is taken, the suppliers' labels or documents required under Article 14(1) shall state that the material in question satisfies less stringent requirements.2. Detailed rules for the application of paragraph 1 may be drawn up in accordance with the procedure referred to in Article 26(2).Article 191. The Council, acting by a qualified majority on a proposal from the Commission, shall determine whether forest reproductive material produced in a third country affords the same assurances as regards the approval of its basic material and the measures taken for its production with a view to marketing as does forest reproductive material produced within the Community and complying with the provisions of this Directive.2. In addition to the matters referred to in paragraph 1, the Council shall determine the species, type of basic material and categories of forest reproductive material, together with its region of provenance, which may be permitted to be marketed under paragraph 1 within the Community.3. Until such time as the Council has taken a decision under paragraph 1, the Member States may, in accordance with the procedure referred to in Article 26(3), be authorised to take such decisions. Such authorisation shall aim at ensuring that the material to be imported affords equivalent guarantees in all respects to forest reproductive material produced in the Community in accordance with this Directive. In particular such imported material shall be accompanied by a master certificate or an official certificate issued by the country of origin and records which shall contain details of all consignments to be exported, to be provided by the supplier in the third country.Article 20Upon application by a Member State, the Commission, acting in accordance with the procedure referred to in Article 26(3), may release a Member State wholly or partially from the provisions of this Directive in respect of certain tree species which are not important for forestry purposes in that Member State, save where this would run counter to the provisions of Article 17(1).Article 21For the purpose of seeking improved alternatives to certain provisions set out in this Directive, it may be decided to organise temporary experiments under specified conditions at Community level in accordance with the procedure referred to in Article 26(3).The duration of an experiment shall not exceed seven years.In the context of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies.Article 22Forest reproductive material shall, where applicable, comply with the relevant plant health conditions laid down in Directive 77/93/EEC.Article 23Any amendments to be made to the Annexes in the light of the development of scientific or technical knowledge shall be adopted according to the procedure referred to in Article 26(3).Article 24The measures necessary for the implementation of this Directive relating to the matters contained in the Articles referred to below shall be adopted in accordance with the management procedure referred to in Article 26(2).- Articles 2, 10, 14, 16, 18, 27.Article 25The measures necessary for the implementation of this Directive relating to the matters contained in the Articles referred to below shall be adopted in accordance with the regulatory procedure referred to in Article 26(3).- Articles 3, 4, 5, 6, 17, 19, 20, 21 and 23.Article 261. The Commission shall be assisted by the Standing Committee on Seeds (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. When reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.Article 271. For a transitional period not exceeding 10 years from 1 January 2003, Member States may use, for the purpose of approving basic material for the production of tested reproductive material - not previously covered by Directive 66/404/EEC - the results of comparative tests which do not satisfy the requirements laid down in Annex V.Such tests shall have begun before 1 January 2003, and must have shown that the reproductive material derived from the basic material is superior.2. For a transitional period not exceeding 10 years from 1 January 2003, Member States may use, for the purpose of approving basic material for the production of tested reproductive material of all species and artificial hybrids covered by this Directive, the results of genetic evaluation tests which do not satisfy the requirements laid down in Annex V.Such tests shall have begun before 1 January 2003, and must have shown that the reproductive material derived from the basic material is superior.3. In the case of new species and artificial hybrids which may be added to Annex I at a later date, the transitional period referred to in paragraphs 1 and 2 shall be fixed in accordance with the procedure referred to in Article 26(2).4. Member States may, in accordance with the procedure referred to in Article 26(2), be authorised to use the results of comparative tests and genetic evaluation tests after expiry of the transitional period.Article 281. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 January 2003. They shall forthwith inform the Commission thereof.When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive.3. The Member States shall be allowed to market until exhaustion stocks of forest reproductive material accumulated before 1 January 2003.Article 29Directive 66/404/EEC and Directive 71/161/EEC are hereby repealed with effect from 1 January 2003.Directive 66/404/EEC shall not apply to the Republic of Finland and the Kingdom of Sweden and Directive 71/161/EEC shall not apply to the Republic of Finland.References to the repealed Directives shall be construed as references to this Directive and should be read in accordance with the correlation table set out in Annex IX.Article 30This Directive shall enter into force on the date of its publication in the Official Journal of the European Communities.Article 31This Directive is addressed to the Member States.Done at Brussels, 22 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 199, 14.7.1999, p. 1.(2) Opinion delivered on 1 December 1999 (not yet published in the Official Journal).(3) OJ C 329, 17.11.1999, p. 15.(4) OJ 125, 11.7.1966, p. 2326/66. Directive as last amended by the 1994 Act of Accession.(5) OJ L 87, 17.4.1971, p. 14. Directive as last amended by the 1994 Act of Accession.(6) OJ C 56, 26.2.1999, p. 1.(7) OJ L 26, 31.1.1977, p. 20. Directive as last amended by Commission Directive 1999/53/EC (OJ L 142, 5.6.1999, p. 29).(8) OJ L 117, 8.5.1990, p. 15. Directive as last amended by Commission Directive 97/35/EC (OJ L 169, 27.6.1997, p. 72).(9) OJ L 184, 17.7.1999, p. 23.ANNEX ILIST OF TREE SPECIES AND ARTIFICIAL HYBRIDSAbies alba Mill.Abies cephalonica Loud.Abies grandis Lindl.Abies pinsapo Boiss.Acer platanoides L.Acer pseudoplatanus L.Alnus glutinosa Gaertn.Alnus incana Moench.Betula pendula Roth.Betula pubescens Ehrh.Carpinus betulus L.Castanea sativa Mill.Cedrus atlantica Carr.Cedrus libani A. RichardFagus sylvatica L.Fraxinus angustifolia Vahl.Fraxinus excelsior L.Larix decidua Mill.Larix x eurolepis HenryLarix kaempferi Carr.Larix sibirica Ledeb.Picea abies Karst.Picea sitchensis Carr.Pinus brutia Ten.Pinus canariensis C. SmithPinus cembra L.Pinus contorta Loud.Pinus halepensis Mill.Pinus leucodermis AntoinePinus nigra ArnoldPinus pinaster Ait.Pinus pinea L.Pinus radiata D. DonPinus sylvestris L.Populus spp. and artificial hybrids between those speciesPrunus avium L.Pseudotsuga menziesii FrancoQuercus cerris L.Quercus ilex L.Quercus petraea Liebl.Quercus pubescens Willd.Quercus robur L.Quercus rubra L.Quercus suber L.Robinia pseudoacacia L.Tilia cordata Mill.Tilia platyphyllos Scop.ANNEX IIMINIMUM REQUIREMENTS FOR THE APPROVAL OF BASIC MATERIAL INTENDED FOR THE PRODUCTION OF REPRODUCTIVE MATERIAL TO BE CERTIFIED AS "SOURCE-IDENTIFIED"1. The basic material shall be as seed source or stand located within a single Region of Provenance. It shall be at the discretion of the Member State in each individual case as to whether a formal inspection is required except that, a formal inspection must be made where the material is destined for a specific forestry purpose.2. The seed source or stand shall meet criteria set by the Member States.3. - The Region of Provenance and the location and the altitude or altitudinal range of the place(s) where the reproductive mateiral is collected must be stated.- It must be stated whether the basic material is:(a) autochthonous or non-autochthonous or the origin is unknown or(b) indigenous or non-indigenous or the origin is unknown.In the case of non-autochthonous or non-indigenous basic material the origin must be stated if known.ANNEXE IIIMINIMUM REQUIREMENTS FOR THE APPROVAL OF BASIC MATERIAL INTENDED FOR THE PRODUCTION OF REPRODUCTIVE MATERIAL TO BE CERTIFIED AS "SELECTED"General: The stand will be judged with respect to the specific stated purpose for which the reproductive material will be intended and due weight shall be given to requirements 1-10, depending on the specific purpose. The criteria for selection shall be determined by the Member State and the purpose shall be indicated in the National Register.1. Origin: It must be determined either by historical evidence or other appropriate means whether the stand is autochthonous/indigenous, non-autochthonous/non-indigenous or the origin is unknown and for non-authochthonous/non-indigenous basic material the origin must be stated if known.2. Isolation: Stands must be situated at a sufficient distance from poor stands of the same species or from stands of a related species or variety which can form hybrids with the species in question. Particular attention shall be paid to this requirement when the stands surrounding autochthonous/indigenous stands are non-autochthonous/non-indigenous or of unknown origin.3. Effective Size of the Population: Stands must consist of one or more groups of trees well distributed and sufficiently numerous to ensure adequate inter-pollination. To avoid the unfavourable effects of inbreeding, selected stands shall consist of a sufficient number and density of individuals on a given area.4. Age and Development: Stands must consist of trees of such an age or stage of development that the criteria given for the selection can be clearly judged.5. Uniformity: Stands must show a normal degree of individual variation in morphological characters. When necessary, inferior trees should be removed.6. Adaptedness: Adaptation to the ecological conditions prevailing in the Region of Provenance must be evident.7. Health and Resistance: Trees in stands must in general be free from attacks by damaging organisms and show resistance to the adverse climatic and site conditions, except for damage by pollution, in the place where they are growing.8. Volume production: For the approval of selected stands volume production of wood must normally be superior to the accepted mean under similar ecological and management conditions.9. Wood Quality: The quality of the wood shall be taken into account and, in some cases, it may be an essential criterion.10. Form or Growth Habit: Trees in stands must show particularly good morphological features, especially straigthness and circularity of stem, favourable branching habit, small size of branches and good natural pruning. In addition, the porportion of forked trees and those showing spiral grain should be low.ANNEX IVMINIMUM REQUIREMENTS FOR THE APPROVAL OF BASIC MATERIAL INTENDED FOR THE PRODUCTION OF REPRODUCTIVE MATERIAL TO BE CERTIFIED AS "QUALIFIED"1. Seed Orchards(a) The type, objective, crossing design and field layout, components, isolation and location and any changes of these must be approved and registered with the official body;(b) The component clones or families shall be selected for their outstanding characters and special consideration shall be given to the requirements 4, 6, 7, 8, 9 and 10 of Annex III;(c) The component clones or families shall be planted or shall have been planted according to a plan which has been approved by the official body and established in such a way that each component can be identified;(d) Thinning carried out in seed orchards shall be described together with the selection criteria used for such thinnings and registered with the official body;(e) The seed orchards shall be managed and seed harvested in such a way that the objectives of the orchards are attained. In the case of a seed orchard intended for the production of an artificial hybrid, the percentage of hybrids in the reproductive material must be determined by a verification test.2. Parents of Family(ies)(a) The parents shall be selected for their outstanding characters and special consideration will be given to the requirements 4, 6, 7, 8, 9 and 10 of Annex III, or selected for their combining ability;(b) The objective, crossing design and pollination system, components, isolation and location and any significant changes of these must be approved and registered with the official body;(c) The identity, number and proportion of the parents in a mixture must be approved and registered with the official body;(d) In the case of parents intended for the production of an artificial hybrid, the percentage of hybrids in the reproductive material must be determined by a verification test.3. Clones(a) Clones shall be identifiable by distinctive characters which have been approved and registered with the official body;(b) The value of individual clones shall be established by experience or have been demonstrated by sufficiently prolonged experimentation;(c) Ortets used for the production of clones shall be selected for their outstanding characters and special consideration should be given to the requirements 4, 6, 7, 8, 9 and 10 of Annex III;(d) Approval shall be restricted by the Member State to a maximum number of years or a maximum number of ramets produced.4. Clonal Mixtures(a) Clonal mixture shall meet the requirements in points 3(a), 3(b) and 3(c);(b) the identity, number and proportion of the component clones of a mixture, and the selection method and foundation stock must be approved and registered with the official body. Each mixture must contain sufficient genetic diversity;(c) Approval shall be restricted by the Member State to a maximum number of years or a maximum number of ramets produced.ANNEX VMINIMUM REQUIREMENTS FOR THE APPROVAL OF BASIC MATERIAL INTENDED FOR THE PRODUCTION OF REPRODUCTIVE MATERIAL TO BE CERTIFIED AS "TESTED"1. REQUIREMENTS FOR ALL TESTS(a) GeneralThe basic material must satisfy the appropriate requirements in Annex III or IV.Tests set up for the approval of basic material are to be prepared, laid out, conducted and their results interpreted in accordance with internationally recognised procedures. For comparative tests, the reproductive material under test must be compared with one or preferably several approved or pre-chosen standards.(b) Characters to be examined(i) Tests must be designed to assess specified characters and these must be indicated for each test;(ii) Weight shall be given to adaptation, growth, biotic and abiotic factors of importance. In addition, other characters, considered important in view of the intended specific purpose, shall be evaluated in relation to the ecological conditions of the reigon in which the test is carried out.(c) DocumentationRecords must describe the test sites, including location, climate, soil, past use, establishment, management and any damage due to abiotic/biotic factors, and be available to the official body. Age of the material and results at the time of the evaluation must be recorded with the official body.(d) Setting up the tests(i) Each sample fo reproductive material shall be raised, planted and managed in an identical way as far as the types of plant material permit;(ii) Each experiment must be established in a valid statistical design with a sufficient number of trees in order that the individual characteristics of each component under examination can be evaluated.(e) Analysis and validity of results(i) The data from experiments must be analysed using internationally recognised statistical methods and the results presented for each character examined;(ii) The methodology used for the test and the detailed results obtained shall be made freely available;(iii) A statement of the suggested region of probable adaptation within the country in which the test was carried out and characteristics which might limit its usefulness must also be given;(iv) If during tests it is proved that the reproductive material does not possess at least the characteristics:- of the basic material or- of similar resistance of the basic material to harmful organisms of economic importance,then such reproductive material shall be eliminated.2. REQUIREMENTS FOR GENETIC EVALUATION OF COMPONENTS OF BASIC MATERIAL(a) The components of the following basic material may be genetically evaluated: seed orchards, parents of family(ies), clones and clonal mixtures;(b) DocumentationThe following additional documentation is required for approval of the basic material:(i) The identity, origin and pedigree of the evaluated components;(ii) The crossing design used to produce the reproductive material used in the evaluation tests.(c) Test proceduresThe following requirements must be met:(i) The genetic value of each component must be estimated in two or more evaluation test-sites, at least one of which must be in an enviornment relevant to the suggested use of the reproductive material;(ii) The estimated superiority of the reproductive material to be marketed shall be calculated on the basis of these genetic values and the specific crossing design;(iii) Evaluation tests and genetic calculations must be approved by the official body.(d) Interpretation(i) The estimated superiority of the reproductive material shall be calculated against a reference population for a character or set of characters;(ii) It shall be stated whether the estimated genetic value of the reproductive material is inferior to the reference population for any important character.3. REQUIREMENTS FOR COMPARATIVE TESTING OF REPRODUCTIVE MATERIAL(a) Sampling of the reproductive material(i) The sample of the reproductive material for comparative testing must be truly representative of the reproductive material derived from the basic material to be approved;(ii) Sexually produced reproductive material for comparative testing shall be:- harvested in years of good flowering and good fruit/seed production; artificial pollination may be utilised,- harvested by methods that ensure that the samples obtained are representative.(b) Standards(i) The performance of standards used for comparative purposes in the tests should if possible have been known over a sufficiently long period in the region in which the test is to be carried out. The standards represent, in principle, material that has been shown useful for forestry at the time that the test starts, and in ecological conditions for which it is proposed to certify the material. They should come as far as possible from stands selected according to the criteria in Annex III or from basic material officially approved for production of tested material;(ii) For comparative testing of artificial hybrids, both parent species must, if possible, be included among the standards;(iii) Whenever possible several standards are to be used. When necessary and justified, standards may be replaced by the most suitable of the material under test or the mean of the components of the test;(iv) The same standards will be used in all tests over as wide a range of site conditions as possible.(c) Interpretation(i) A statistically significant superiority as compared with the standards must be demonstrated for at least one important character;(ii) It will be clearly reported if there are any characters of economic or environmental importance which show significantly inferior results to the standards and their effects must be compensates for by favourable characters.4. CONDITIONAL APPROVALPreliminary assessment of young trials may be the basis for conditional approval. Claims of superiority based on an early assessment must be re-examined at a maximum interval of ten years.5. EARLY TESTSNursery, greenhouse and laboratory tests may be accepted by the official body for conditional approval or for final approval if it can be shown that there is a close correlation between the measured trait and the characters which would normally be assessed in foreststage tests. Other characters to be tested must meet the requirements set out in paragraph 3.ANNEX VICATEGORIES UNDER WHICH REPRODUCTIVE MATERIAL FROM THE DIFFERENT TYPES OF BASIC MATERIAL MAY BE MARKETED>TABLE>ANNEX VIIPART ARequirements to be met by fruit and seed lots of the species listed in Annex I1. Fruit and seed lots of the species listed in Annex I may not be marketed unless the fruit or seed lot reaches a minimum species purity level of 99 %.2. Notwithstanding the provisions of paragraph 1, in the case of closely related species in Annex I, excluding artificial hybrids, the species purity of the fruit or seed lot if it does not reach 99 % shall be stated.PART BRequirements to be met by parts of plants of the species and artificial hybrids listed in Annex IParts of plants of the species and artificial hybrids listed in Annex I, shall be of fair marketable quality. Fair marketable quality shall be determined by reference to general characteristics, health and appropriate size. In the case of Populus spp. it may be stated that the additional requirements set out in Part C are met.PART CRequirements for external quality standards for Populus spp. propagated by stem cuttings or sets1. Stem cuttings(a) Stem cuttings shall not be considered to be of fair marketable quality if any of the following defects exist:(i) their wood is more than two years old;(ii) they have less than two well formed buds;(iii) they are affected by necroses or show damage by harmful organisms;(iv) they show signs of desiccation, overheating, mould or decay.(b) Minimum dimensions for stem cuttings- minimum length: 20 cm,->TABLE>2. Sets(a) Sets shall not be considered to be of fair marketable quality if any of the following defects exist:- their wood is more than three years old,- they have less than five well formed buds,- they are affected by necroses or show damage by harmful organisms,- they show signs of desiccation, overheating, mould or decay,- they have injuries other than pruning cuts,- they have multiple stems,- they have excessive stem curvature.(b) Size classes for sets>TABLE>PART DRequirements to be met by planting stock of the species and artificial hybrids listed in Annex IThe planting stock shall be of fair marketable quality. Fair marketable quality shall be determined by reference to general characteristics, health, vitality and physiological quality.PART ERequirements to be met by planting stock to be marketed to the end-user in regions having a Mediterranean climatePlanting stock shall not be marketed unless 95 % of each lot is of fair marketable quality.1. Planting stock shall not be considered to be of fair marketable quality if any of the following deficits exist:(a) injuries other than pruning cuts or injuries due to damage when lifting;(b) lack of buds with the potential to form a leading shoot;(c) multiple stems;(d) deformed root system;(e) signs of desiccation, overheating, mould, decay or other harmful organisms;(f) the plants are not well balanced.2. Size of the plants>TABLE>3. Size of the container, where used>TABLE>ANNEX VIII>PIC FILE= "L_2000011EN.003602.EPS">>PIC FILE= "L_2000011EN.003701.EPS">>PIC FILE= "L_2000011EN.003801.EPS">ANNEX IXCORRELATION TABLEA.>TABLE>B.>TABLE>